Citation Nr: 0313487	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  96-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1956 to March 
1960.

An August 1995 RO rating decision denied entitlement to a 
compensable rating for right ear hearing loss, and denied 
service connection for left ear hearing loss.  The veteran 
appealed these issues to the Board of Veterans' Appeals 
(Board).  In April 1996, he testified at an RO hearing.  In 
January 1998, the Board remanded the case to the RO for 
additional evidentiary development.  In April 2000, the RO 
granted service connection for left ear hearing loss.  The RO 
then rated service-connected bilateral hearing loss as 
noncompensable (0 percent).  The veteran appeals for a 
compensable rating for bilateral hearing loss.  

Recent statements by the veteran and his representative raise 
the issue of service connection for tinnitus.  Such issue has 
not been addressed by the RO, and the Board refers this issue 
to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I or II in both ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1998 and 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from March 
1956 to March 1960.  

In December 1972, the RO granted service connection for right 
ear hearing loss, assigning a noncompensable rating.  

In February 1995, the veteran filed his claim for a 
compensable rating for right ear hearing loss, and for 
service connection for left ear hearing loss.

VA medical records in recent years show the veteran has been 
treated for a variety of ailments, including various ear 
problems (he is service-connected for right otitis media) and 
complaints of hearing loss (hearing aids have been issued).

In April 1996, the veteran testified at a hearing before the 
RO, and he described his hearing problems.

In March 1998, the veteran was given a VA audiological 
examination.  The examination indicated that the puretone 
decibel thresholds in the right ear, at the frequencies of 
1000, 2000, 3000, and 4000 Hertz, were 30, 45, 35, and 35 
decibels, respectively, with an average threshold of 36 
decibels for these four frequencies.  Right ear speech 
discrimination, using the Maryland CNC Test, was 88 percent.  
The puretone decibel thresholds in the left ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 30, 35, 
45, and 45 decibels, respectively, with an average threshold 
of 39 decibels.  Left ear speech discrimination, using the 
Maryland CNC Test, was 86 percent.  The examiner concluded 
that the veteran had conductive hearing loss in both ears, 
mild to severe in the right and mild to profound in the left.

In April 2000, the RO granted service connection for left ear 
hearing loss.  The RO rated bilateral hearing loss as 
noncompensable.

In February 2003, the veteran was given another VA 
audiological examination.  The examination indicated that the 
puretone decibel thresholds in the right ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 35, 45, 
45, and 50 decibels, respectively, with an average threshold 
of 44 decibels for these four frequencies.  Right ear speech 
discrimination was 92 percent.  The puretone decibel 
thresholds in the left ear, at the frequencies of 1000, 2000, 
3000, and 4000 Hertz, were 35, 30, 40, and 50 decibels, 
respectively, with an average threshold of 39 decibels.  Left 
ear speech discrimination was 96 percent.  The examiner 
commented that these results were fairly similar to the 
results from the last audiological examination in 1998.  New 
hearing aids were arranged.   

II.  Analysis

The veteran seeks a compensable rating for his service-
connected bilateral hearing loss.  The file shows that 
through correspondence, rating decisions, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been notified of the evidence necessary to 
substantiate his claim.  Relevant medical records have been 
obtained, and VA examinations for rating the disability have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345(1992).

The Board notes that the regulations for evaluating hearing 
loss were revised effective June 10, 1999, but there were no 
changes which would affect the outcome of this case.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  The Board notes that 
this is the basic method for rating hearing loss, both before 
and since June 10, 1999 when there was a revision of the 
regulations concerning evaluation of hearing loss. 38 C.F.R. 
§ 4.85 (1998 and 2002).

The new rating criteria, effective June 10, 1999, contain a 
new regulation, 38 C.F.R. § 4.86 (2002), concerning 
evaluation of exceptional patterns of hearing impairment. 
Such regulation provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

Recent examination findings do not meet the requirements for 
the special rating method of 38 C.F.R. § 4.86 (2002), and 
thus the veteran's bilateral hearing loss is to be rated 
under the previously mentioned basic rating method of 38 
C.F.R. § 4.85 (1998 and 2002).

The 1998 VA examination noted that the right ear decibel 
average (at the four frequencies of 1000, 2000, 3000, and 
4000 Hertz) was 36, and speech discrimination was 88 percent 
correct.  Under Table VI of 38 C.F.R. § 4.85, these results 
represent level II hearing in the right ear.  This VA 
examination noted the left ear decibel average (at the four 
frequencies) was 39, and speech discrimination was 86 
percent.  Under Table VI of 38 C.F.R. § 4.85, these results 
represent level II hearing in the left ear.  Entering Table 
VII of 38 C.F.R. § 4.85, with hearing level II in the right 
ear and hearing level II in the left ear, results in a 0 
percent rating for bilateral hearing loss under Diagnostic 
Code 6100.

The 2003 VA examination noted that the right ear decibel 
average (at the four frequencies of 1000, 2000, 3000, and 
4000 Hertz) was 44, and speech discrimination was 92 percent 
correct.  Under Table VI of 38 C.F.R. § 4.85, these results 
represent level I hearing in the right ear.  This VA 
examination noted the left ear decibel average (at the four 
frequencies) was 39, and speech discrimination was 96 
percent.  Under Table VI of 38 C.F.R. § 4.85, these results 
represent level I hearing in the left ear.  Entering Table 
VII of 38 C.F.R. § 4.85, with hearing level I in the right 
ear and hearing level I in the left ear, results in a 0 
percent rating for bilateral hearing loss under Diagnostic 
Code 6100.

The Board appreciates the difficulties which the veteran says 
he experiences because of his hearing loss.  However, 
according to the recent audiological test results, compared 
to the rating criteria, his bilateral hearing loss is 
noncompensable.  Lendenmann, supra.  The Board does not have 
the authority to assign, in the first instance, a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1), and given the circumstances of this case, there 
is no basis to refer the matter to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet.App. 377 (1996).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards.  
Such factors for an extraschedular rating are not present in 
the instant case.

The weight of the evidence demonstrates that the veteran's 
bilateral hearing loss is noncompensable at this time.  As 
the preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.





	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

